DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riehl et al. (US 2020/0394378; hereinafter Riehl) in view of Rowe (US 2015/0205992). 
Regarding claim 1:
Riehl discloses a real/fake fingerprint recognition device (see Fig. 12), comprising: 
a light source configured to provide a first color light and a second color light to a fingerprint (see Fig. 12, light element 1206; also see Figs. 1-3 and paragraphs 29-31; the light element 1206 is capable of emitting a red light, a green light, or a yellow light); 

a processor configured to establish a first image and a second image according to the first reflect light and the second reflect light respectively, and determine whether the fingerprint is a real fingerprint according to the first image and the second images (see Figs. 1-3 and paragraph 33; the captured fingerprint images are captured and compared to each other to determine whether the fingerprint is from a real finger); 
wherein the processor determines that the fingerprint is the real fingerprint when the first image is different from the second image, and the processor determines that the fingerprint is a fake fingerprint when the first image is the same to the second image (see paragraph 33; “each of the colored fingerprint captures may be compared to each other to identify differences in reflectivity of the different colored lights that indicate the fingerprint captured has been captured directly from the finger 104 (which may be referred to as liveness detection) rather than a reproduction of the finger 104 (such as a photograph or an image of the finger 104). In particular, different colors of light may reflect of the finger 104 differently (i.e., at different angles and/or at different intensities), whereas the same differences may not be present when the fingerprint has been captured from a reproduction of the finger 104”; when a fake finger is captured by different lights, there would be no difference present; hence, the first image and the second image of the fake finger would be the same). 
Riehl does not disclose wherein the first image comprises a plurality of color spot areas. 
However, in the same field of endeavor, Rowe discloses a real/fake fingerprint recognition device, wherein the first image comprises a plurality of color spot areas (see Fig. 9A 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Riehl and Rowe.  The combination would have yielded a predictable result since both Riehl and Rowe teaches using red, green or blue light individually to capture the fingerprint. 
Regarding claim 5:
Riehl and Rowe disclose all the features in claim 1. Riehl further discloses wherein the first color light is a green light, a blue light, or a white light (see paragraph 32; the sequence of light to capture fingerprint can by implemented in any order; the first color can be green color light as shown in Fig. 2), and the second color light is a red light (see paragraphs 32; the second light to capture fingerprint can be implemented with red color light as shown in Fig. 1). 
Regarding claim 6: 
Riehl and Rowe disclose all the features in claim 1. Riehl further discloses the real/fake fingerprint recognition device of claim 1, wherein a wavelength of the first color light is shorter than a wavelength of the second color light (see paragraph 32 and claim 2 above; the first light is a green light and the second light is a red light; green light inherently has a shorter wavelength than red light).
Regarding claims 9 and 14: 
Claims 9 and 14 similar limitations as in claims 1 and 6.  Hence, claims 9 and 14 are rejected under the same reasons as discussed above in claims 1 and 6, respectively. 
Regarding claims 13 and 20:

Regarding claim 17: 
Claim 17 recites similar limitations as in claim 1. Hence, claim 17 is rejected under the same reasons as discussed above in claim 1. 
Claims 3, 4, 11, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riehl in view of Rowe as applied to claim 1 above, and further in view of Phillips et al. (US 2017/0220836; hereinafter Phillips).
Regarding claim 3:
Riehl and Rowe disclose all the features in claim 1. Riehl further discloses the real/fake fingerprint recognition device, wherein the processor is further configured to establish a first gray-scale image and a second gray-scale image according to the first reflect light and the second reflect light (see Figs. 1-2; the first image 108 and the second image 204 are a first gray-scale image and a second gray-scale image, respectively). 
Riehl and Rowe does not expressly disclose perform a contrast enhancement process on the first gray-scale image and the second gray-scale image to generate a first contrast enhanced image and a second contrast enhanced image respectively, and perform a feature extraction process on first contrast enhanced image and the second contrast enhanced image to establish the first image and the second image respectively.
However, in the same field of endeavor, Phillips discloses a fingerprint recognition device, wherein the processor is further configured to establish a gray-scale image to the first reflect light, perform a contrast enhancement process on the gray-scale image to generate a first contrast enhanced image, and perform a feature extraction process on contrast enhanced image to 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Riehl, Rowe and Phillips to thereby realize a processor that performs perform a contrast enhancement process on the first gray-scale image and the second gray-scale image to generate a first contrast enhanced image and a second contrast enhanced image respectively, and perform a feature extraction process on first contrast enhanced image and the second contrast enhanced image to establish the first image and the second image respectively. One of ordinary skill in the art would have been motivated to do this because accurate detection of the fingerprint features can be realized (see Philips, paragraph [0070]).
Regarding claim 4:
Riehl, Rowe and Phillips disclose all the features in claim 3. Phillips further discloses the fingerprint recognition device, wherein the feature extraction process comprises a dynamic range technology (see paragraph [0087]; according to the broadest reasonable interpretation, dynamic range technology is being interpreted as a method of dynamically adjusting a threshold factor).
The motivation to combine Riehl, Rowe and Phillips is provided in claim 3 above.
Regarding claims 11 and 12:
Claims 11 and 12 recite similar limitations as in claims 3 and 4, respectively. Hence, claims 11 and 12 are rejected under the same reasons as discussed above in claims 3, and 4, respectively.
Regarding claim 19:
.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riehl in view of Rowe as applied to claim 1 above, and further in view of Chen et al. (US 2017/0109560; hereinafter Chen).
Regarding claim 7: 
Riehl and Rowe disclose all the features in claim 1.  Riehl further discloses the real/fake fingerprint recognition device, wherein the processor performs a fingerprint feature recognition process to recognize a user corresponding to the fingerprint (see paragraph 33; “compared to a control fingerprint image and to each other to authenticate the user, where the control fingerprint image may have been previously captured and stored as an authenticated fingerprint image corresponding to a particular user”).
However, Riehl does not specify the authentication process is performed after determining that the fingerprint is the real fingerprint. 
In the same field of endeavor, Chen discloses a real/fake fingerprint recognition device, wherein after the processor determines that the fingerprint is the real fingerprint, the processor performs a fingerprint feature recognition process to recognize a user corresponding to the fingerprint (see Fig. 7, step 270).
Before effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the real/fake fingerprint recognition device of Riehl in view of Rowe so that wherein after the processor determines that the fingerprint is the real fingerprint, the processor performs a fingerprint feature recognition process to recognize a user corresponding to the fingerprint, as taught by Chen. One of ordinary skill in the art would have 
Regarding claim 15: 
Claim 15 recites similar limitation as in claim 7. Hence, claim 15 is rejected under the same reason as discussed above in claim 7. 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riehl in view of Rowe, as applied in claim 1 above, and further in view of Kim et al. (US 2021/0073507; hereinafter Kim).
Regarding claim 8:
Riehl and Rowe disclose all the features in claim 1. Riehl and Rowe do not disclose the real/fake fingerprint recognition, wherein the processor simultaneously determines whether the fingerprint is the real fingerprint and performs a fingerprint feature recognition process to recognize a user corresponding to the fingerprint.
In the same field of endeavor, Kim discloses a real/fake fingerprint recognition device o, wherein the processor simultaneously determines whether the fingerprint is the real fingerprint and performs a fingerprint feature recognition process to recognize a user corresponding to the fingerprint (see paragraph [0054]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the real/fake fingerprint recognition device of Riehl and Rowe such that the processor simultaneously determines whether the fingerprint is the real fingerprint and performs a fingerprint feature recognition process to recognize a user corresponding to the fingerprint as taught by Kim. One of ordinary skill in the art would have been motivated to do this because only one sensing operation is performed without increasing a 
Regarding claim 16:
Claim 16 recites similar limitations as in claim 8. Hence, claims 16 is rejected under the same reason as discussed above in claim 8.
Response to Arguments
Applicant’s arguments, see Remark, filed 2/17/2022, with respect to the rejection(s) of claim(s) 1, 2, 6, 7, 9, 10, 14, 15, 17 and 18 under 35 U.S.C §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, in regards to at least the independent claims, a new ground(s) of rejection is made in view of Riehl and Rowe.  See claims above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625